Citation Nr: 1712681	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  08-06 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative spondylosis with disc degeneration of the cervical spine and herniated nucleus pulposus at C3-4, C4-5, and C5-6 (cervical spine disability) prior to September 22, 2009, and in excess of 30 percent from September 22, 2009.

2.  Entitlement to an initial rating in excess of 10 percent for left foot pes planus with plantar fasciitis and residuals of left foot fracture (left foot disability) prior to January 29, 2014, and in excess of 30 percent from January 29, 2014.

3.  Entitlement to an initial rating in excess of 10 percent for right foot pes planus with plantar fasciitis and heel spur of the right foot (right foot disability) prior to January 29, 2014, and in excess of 30 percent from January 29, 2014.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to July 18, 2011.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1985 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  Appellate jurisdiction was subsequently transferred to the VARO in New Orleans, Louisiana.  The case was remanded for additional development in December 2011.  

A subsequent October 2015 rating decision granted an increased 30 percent rating effective from September 22, 2009, for the cervical spine disability, an increased 30 percent rating effective from January 29, 2014, for the left foot disability, and an increased 30 percent rating effective from January 29, 2014, for the right foot disability.  

VA records also show that since this case was last before the Board, service connection was established for additional disabilities, including hypertensive heart disease, and that a 100 percent schedular disability rating is assigned effective from July 18, 2011, and that special monthly compensation is also established including from this date.  The issues listed on the title page have been revised to reflect the matters for appellate review.

The Board also finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances). As such, no further action as to this matter is required.


FINDINGS OF FACT

1.  The Veteran's service-connected cervical spine disability prior to September 22, 2009, was manifested by forward flexion greater than 15 degrees.

2.  The Veteran's service-connected cervical spine disability from September 22, 2009, is manifested by forward flexion limited to 15 degrees or less without unfavorable ankylosis of the entire cervical spine.  

3.  The Veteran's service-connected left foot disability prior to January 29, 2014, was manifested by no more than a moderate impairment without evidence of severe flatfoot.

4.  The Veteran's service-connected left foot disability from January 29, 2014, is manifested by no more than a severe impairment without evidence of pronounced flatfoot.

5.  The Veteran's service-connected right foot disability prior to January 29, 2014, was manifested by no more than a moderate impairment without evidence of severe flatfoot.

6.  The Veteran's service-connected right foot disability from January 29, 2014, is manifested by no more than a severe impairment without evidence of pronounced flatfoot.

7.  The evidence demonstrates that the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation prior to July 18, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a cervical spine disability prior to September 22, 2009, and in excess of 30 percent from September 22, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5242 (2016).  

2.  The criteria for an initial rating in excess of 10 percent for a left foot disability prior to January 29, 2014, and in excess of 30 percent from January 29, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5284 (2016).  

3.  The criteria for an initial rating in excess of 10 percent for a right foot disability prior to January 29, 2014, and in excess of 30 percent from January 29, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5284 (2016).  

4.  The criteria for entitlement to a TDIU prior to July 18, 2011, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in December 2004, July 2009, and October 2012.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claims.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  

For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Under VA law disabilities may be rated separately without violating the prohibition against pyramiding under 38 C.F.R. § 4.14, unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); but see Prokarym v. McDonald, 27 Vet. App. 307, 311 (2015) (holding that 38 C.F.R. § 4.71a, Diagnostic Code 5284, does not apply to the other eight foot conditions specifically listed that pertain to musculoskeletal disabilities of the foot).  

In regard to rating claims involving the musculoskeletal system, regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2016).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2016).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010, which directs that evaluations are to be made pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2016).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2016).

Cervical Spine Disability

VA regulations provide that disabilities of the spine, including under Diagnostic Codes 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome), are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2016).  The General Rating Formula for Diseases and Injuries of the Spine provides a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or with favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; with combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).  

The rating criteria for intervertebral disc syndrome require rating of the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).  

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a (2016).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

In this case, the Veteran contends that higher ratings are warranted for his service-connected cervical spine and foot disabilities.  His initial claim for VA disability compensation was received in December 2004.  

Service treatment records show the Veteran sustained a chip fracture to the left foot in November 1995.  A magnetic resonance imaging (MRI) study in May 2002 revealed a degenerative herniated nucleus pulposus to the cervical spine.  Treatment records include diagnoses of cervical spondylosis.  At his February 2005 retirement examination he complained of pain including to the neck and feet.  

VA examination in December 2005 included a diagnosis of cervical spondylosis with degenerative disk disease of the cervical spine.  It was noted the Veteran experienced chronic midline posterior cervical pain at level 6-8 that was aggravated with movements of the cervical spine and with lifting, carrying, pulling, pushing, or throwing.  There was radiation of cervical pain into the bilateral upper extremities and cervical spine stiffness without cervical muscle spasms.  Range of motion studies revealed forward flexion, extension, bilateral lateral flexion and bilateral lateral rotation in the cervical spine from 0 to 30 degrees with tenderness at 30 degrees.  There was no change in range of motion with repetition and no additional limitation due to fatigue, weakness, or lack of endurance following repetitive use.  There were no flare-ups and no objective evidence of painful motion, spasm, weakness, tenderness, fixed deformity, or postural abnormalities.  An X-ray study of the cervical spine revealed narrowing of the disk spaces at C4 through C6 suggestive of degenerative disk disease.

VA examination in February 2007 noted the Veteran complained of neck pain since 1992.  There was no history of radicular pain to the upper extremities.  Motor examination revealed normal muscle mass, strength, and tone in the upper extremities.  Sensory examination revealed intact sensation to light touch and pin prick in the upper extremities.  There was mild impairment of vibratory sensation in the hands.  The examiner found the impairment was consistent with peripheral neuropathy associated with diabetes mellitus.  

VA examination on September 22, 2009, noted the Veteran complained of cervical pain at rest of seven on a ten point scale and with active weight bearing of his head at eight.  He reported having severe, constant daily pain in the cervical spine that radiated down his back between the scapulae.  Muscle examination revealed no objective abnormalities of the cervical sacrospinalis.  Motor examination was 5/5 to the upper extremities.  Muscle tone was normal without evidence of atrophy.  Sensory examination revealed normal upper extremities.  Reflexes were absent to the bilateral biceps, triceps, and brachioradialis.  Active cervical spine range of motion studies revealed flexion to 35 degrees, extension to 55 degrees, left lateral flexion to 29 degrees, right lateral flexion to 29 degrees, left lateral rotation to 48 degrees, and right lateral rotation to 71 degrees.  There was objective evidence of pain on motion and following repetitive motion.  Range of motion after repetitive motion revealed flexion to 25 degrees, extension to 50 degrees, left lateral flexion to 32 degrees, right lateral flexion to 24 degrees, left lateral rotation to 50 degrees, and right lateral rotation to 70 degrees.  

The examiner noted an MRI study revealed disc bulges causing neural foraminal and canal narrowing at C3-4 and C5-6.  An X-ray study revealed mild, stable discogenic disease at the C3-4 and C5-6 levels.  The diagnoses included degenerative spondylosis and degenerative disc disease of the cervical spine with chronic pain with flare ups and loss of motion with radiation of pain.  It was noted there were significant effects to usual occupation due to the cervical and lumbar spine disorder including decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and decreased strength.  The examiner stated due to his cervical and lumbar spine disorders he could not work as a helicopter mechanic.  The effects on his usual daily activities included preventing chores, exercise, and sports, was severe to recreation and traveling, and was moderate to shopping.  

VA examination on January 29, 2014, included diagnoses of degenerative disc disease and degenerative joint disease of the cervical spine.  It was noted the Veteran complained of pain all day, every day that was worse if he was too active.  He stated he wore a collar and stayed still with no neck movement during flare-ups.  Range of motion studies revealed forward flexion to 45 degrees or greater with objective evidence of pain at that point, extension to 45 degrees or greater with objective evidence of pain at that point, right lateral flexion to 35 degrees with objective evidence of pain at 30 degrees, left lateral flexion to 30 degrees with objective evidence of pain at 30 degrees, right lateral rotation to 70 degrees with objective evidence of pain at 70 degrees, and left lateral rotation to 70 degrees with objective evidence of pain at 70 degrees.  There was objective evidence of pain on motion and following repetitive motion.  

Range of motion after repetitive motion revealed forward flexion to 45 degrees or greater, extension to 45 degrees or greater, right lateral flexion to 35 degrees, left lateral flexion to 30 degrees, right lateral rotation to 70 degrees, and left lateral rotation to 70 degrees.  There was no evidence of muscle spasm or guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour.  Muscle strength to the upper extremities was normal and there was no evidence of muscle atrophy.  Deep tendon reflexes were hypoactive to the biceps and triceps.  Sensory examination was normal and there was no radicular pain or other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine, no other neurological abnormalities related to the cervical spine, and no intervertebral disc syndrome of the cervical spine with incapacitating episodes.  The examiner noted that the cervical spine condition impacted the Veteran's ability to work including inability to lift due to pain and reduced range of motion.  It was also noted that the heavy hard hat required for safety in his work on off-shore oil rigs would cause stress on the neck and neck muscles.

As an initial matter, the Board notes that VA code sheets show the Veteran's service-connected cervical spine disability has been rated under Diagnostic Code 5243 (intervertebral disc syndrome).  The evidence, however, shows that the January 2014 VA examiner found there was no evidence of intervertebral disc syndrome to the cervical spine.  Therefore, the service-connected disability is found to be more appropriately rated under Diagnostic Code 5242.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Accordingly, the Board finds that the Veteran's service-connected cervical spine disability prior to September 22, 2009, was manifested by forward flexion greater than 15 degrees.  There was no evidence of cervical spine forward flexion limited to 15 degrees or less or unfavorable ankylosis of the entire cervical spine.  The Board further finds that the Veteran's service-connected cervical spine disability from September 22, 2009, is manifested by forward flexion limited to 15 degrees or less without unfavorable ankylosis of the entire cervical spine.  There is no objective medical evidence demonstrating a more severe impairment.  Therefore, ratings in excess of 20 percent prior to September 22, 2009, and in excess of 30 percent from September 22, 2009, are not warranted.

The Veteran is competent to report certain obvious symptoms of his cervical spine disability, but not to identify a specific level of disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Competent evidence concerning the nature and extent of this disability has been provided by VA medical professionals who have examined him.  The medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptoms.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The examination findings in this case adequately represent the extent of the Veteran's disability and are persuasive.  The assigned schedular rating adequately represents the degree of impairment based upon the overall evidence of record.  But see Thun v. Peake, 22 Vet. App. 111 (2008); Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.  

Foot Disabilities

VA regulations provide that for acquired flatfoot disabilities, a 0 percent rating is warranted for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for acquired flatfoot, both bilateral and unilateral, that is moderate in severity with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.  For severe flatfoot with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 20 percent rating is warranted if unilateral and a 30 percent rating if bilateral.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and not improved by orthopedic shoes or appliances, a 30 percent rating is warranted if unilateral and a 50 percent rating if bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).

VA regulations provide that for static foot deformities it is essential to make an initial distinction between bilateral flatfoot as a congenital or as an acquired condition.  The congenital condition, with depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness, is a congenital abnormality which is not compensable or pensionable.  In the acquired condition, it is to be remembered that depression of the longitudinal arch, or the degree of depression, is not the essential feature.  The attention should be given to anatomical changes, as compared to normal, in the relationship of the foot and leg, particularly to the inward rotation of the superior portion of the os calcis, medial deviation of the insertion of the Achilles tendon, the medial tilting of the upper border of the astragalus.  That is an unfavorable mechanical relationship of the parts.  A plumb line dropped from the middle of the patella falls inside of the normal point.  The forepart of the foot is abducted, and the foot everted.  The plantar surface of the foot is painful and shows demonstrable tenderness, and manipulation of the foot produces spasm of the Achilles tendon, peroneal spasm due to adhesion about the peroneal sheaths, and other evidence of pain and limited motion.  The symptoms should be apparent without regard to exercise.  In severe cases there is gaping of bones on the inner border of the foot, and rigid valgus position with loss of the power of inversion and adduction.  Exercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor.  38 C.F.R. § 4.57 (2016).

For other foot injuries, a 10 percent rating is warranted for moderate disability, a 20 percent rating is warranted for moderately severe disability, a 30 percent rating is warranted for severe disability, and a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  Plantar fasciitis is inflammation of the sole of the foot, associated with eosinophilia, edema, and swelling.  See Fenderson, 12 Vet. App. at 122 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 609 - 10, 1300 (28th ed. 1994).  

In this case, the Veteran contends that higher ratings are warranted for his service-connected foot disabilities.  His initial claim for VA disability compensation was received in December 2004.  

Service treatment records show the Veteran sustained a chip fracture to the left foot in November 1995.  At his February 2005 retirement examination he complained of pain including to the feet.  

VA examination in December 2005 included diagnoses of status post bilateral plantar fasciitis without current symptoms, moderate bilateral pes planus, bilateral calcaneal spurs, and status post fracture of left foot without any abnormal findings or current symptoms.  Examination revealed no evidence of painful motion and no additional limitation due to fatigue, no weakness or lack of endurance following repetitive use, and no flare-ups.  There was no objective evidence of painful motion, edema, instability, weakness, or tenderness.  There was moderate bilateral pes planus with normal weight bearing and non-weight bearing alignment of the Achilles tendon without valgus deformity or forefoot and midfoot malalignment.  X-ray studies revealed a normal left foot and early joint space narrowing suggestive of early degenerative joint disease to the right foot.

VA examinations on January 29, 2014, included diagnoses of bilateral pes planus, bilateral plantar fasciitis, and right heel spur.  It was noted that the Veteran reported daily pain estimated as seven on a ten point scale.  The examiner noted the Veteran had bilateral pain on use and manipulation of the feet and pain accentuated on use and manipulation.  There were characteristic callouses, bilaterally, with no indication of swelling on use.  The symptoms were not relieved by arch supports, built-up shoes, or orthotics.  There was extreme tenderness to the plantar surfaces of the feet that was not improved by orthopedic shoes or appliances.  There was decreased longitudinal arch height on weight-bearing and marked deformity, bilaterally.  There was no evidence of marked pronation.  The weight-bearing line did not fall over or medial to the great toes and there was no inward bowing of the left Achilles tendon.  There was no marked inward displacement and severe spasm of the Achilles tendons on manipulation.  There was no evidence of Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  There were other foot injuries with bilateral heel spurs.  The right heel spur was noted to be of moderate severity.  The examiner noted that the Veteran's pes planus was relatively mild with only minor foot deformities seen and he did not use orthotic shoe supports.  It was noted his foot limitation was due to foot pain caused by plantar fasciitis which during attacks would limit activities requiring weight bearing such as walking, climbing, carrying heavy items, and prolonged standing.  It was noted that the Veteran had been able to work on off-shore oil rigs until 2011 when his serious cardiac problems were diagnosed.  

Accordingly, the Board finds that the Veteran's service-connected left and right foot disabilities prior to January 29, 2014, were manifested by no more than moderate impairments without evidence of severe flatfoot.  The December 2005 VA examination findings are persuasive that his bilateral plantar fasciitis, moderate bilateral pes planus, bilateral calcaneal spurs, and status post fracture of left foot were not more severely disabling.  There is no objective medical evidence demonstrating a more severe impairment.  Therefore, ratings in excess of 10 percent for the left and right foot disabilities are not warranted.

The Board finds that the Veteran's service-connected left and right foot disabilities from January 29, 2014, are manifested by no more than severe impairments without evidence of pronounced flatfoot.  The January 29, 2014, VA examination findings are persuasive as to this matter.  In fact, the examiner found that the Veteran's pes planus was relatively mild with only minor foot deformities and that his right heel spur was only of moderate severity.  The examination findings adequately represent the extent of these disabilities and are persuasive.  The assigned schedular ratings adequately represent the Veteran's degree of impairment based upon the overall evidence of record.  Accordingly, increased ratings are not warranted.

The Veteran is competent to report certain obvious symptoms, but not to identify a specific level of disability.  The medical findings adequately address the criteria under which this disability is evaluated.  The preponderance of the evidence in this case is against the claim.  

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2016). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2016).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Here, the Veteran met the schedular criteria for a TDIU rating from May 1, 2005.  See 38 C.F.R. § 4.16(a).  His combined service-connected disabilities established from this date affected a single body system, orthopedic, and included disabilities to the cervical spine (20 percent), lumbar spine (20 percent), left foot (10 percent), right foot (10 percent), and radiculopathy to the left lower extremity associated with the lumbar spine disability (10 percent).  As such, the Board must consider whether the evidence demonstrates the Veteran was unable to secure and follow a substantially gainful occupation.  

The persuasive evidence in this case demonstrates that the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation prior to July 18, 2011.  VA records show his combined service-connected disability rating was 60 percent from May 1, 2005, 70 percent from September 22, 2009, and 100 percent from July 18, 2011.  A 100 percent schedular rating was assigned for his hypertensive heart disease, coronary artery disease, congestive heart failure with implantable cardioverter-defibrillator (AICD) associated with hypertension effective July 18, 2011.  In his October 2012 TDIU application he reported he was unable to work because of cardiomyopathy and that his disability had affected his full-time employment on May 6, 2011.  He reported he had been employed as an off-shore worker from April 2006 until May 2011 and had been hospitalized on July 18, 2011.  He stated he had completed two years of college education. 
 
 Although the Veteran is shown to have service-connected disability that prior to July 18, 2011, would have limited his ability to perform some physical activities associated with employment, there is no evidence that he was unable to secure and follow a substantially gainful occupation prior to that date.  He is shown to have had gainful employment until May 6, 2011, and there is no probative evidence demonstrating that his service-connected disabilities precluded employment prior to his July 18, 2011, hospitalization.  The degree of occupational impairment due to his service-connected disabilities are adequately compensated for, and contemplated by, the evaluations assigned.  Therefore, entitlement to a TDIU prior to July 18, 2011, is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for degenerative spondylosis with disc degeneration of the cervical spine and herniated nucleus pulposus at C3-4, C4-5, and C5-6 prior to September 22, 2009, and in excess of 30 percent from September 22, 2009, is denied.

Entitlement to an initial rating in excess of 10 percent for left foot pes planus with plantar fasciitis and residuals of left foot fracture prior to January 29, 2014, and in excess of 30 percent from January 29, 2014, is denied.

Entitlement to an initial rating in excess of 10 percent for right foot pes planus with plantar fasciitis and heel spur of the right foot prior to January 29, 2014, and in excess of 30 percent from January 29, 2014, is denied.

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities prior to July 18, 2011, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


